January 25, 1919. The opinion of the Court was delivered by
This is an action for damages for the refusal of defendant's ticket collector to accept the coupons from a mileage book in payment of plaintiff's fare from Brunson to Hampton, a distance of six miles. The collector thought the book was not good on defendant's road, and demanded cash fare — 15 cents — which was paid. Afterwards on the same day, he discovered that he was in error; and on the next day, when plaintiff got aboard his train and tendered the same book, he accepted the coupon from it, told plaintiff that he had made a mistake, and tendered him 3 cents — the difference between the cash fare paid and the value of the coupons which he should have accepted the day before. Plaintiff declined the tender and sued for $100 damages. The magistrate found that plaintiff's actual damage was 3 cents, that the circumstances did not warrant the finding of punitive damages, and gave judgment accordingly, which was affirmed on appeal to the Circuit Court.
There was no error. The case and this appeal are both without merit.
   Appeal dismissed. *Page 391